DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss (motion), filed June 28, 2010, as part of its Answer, requesting that the Complaint be dismissed.
A case management conference was held on August 18, 2010, to discuss Defendant's motion. Carol A. Byers appeared on her own behalf. Kevin Cole, Tax Auditor, appeared for Defendant. The parties were given the opportunity to submit additional information; nothing was received. The record closed on October 14, 2010.
Defendant contends that Plaintiff filed her appeal several months after the date of the Notice of Deficiency Assessment (Notice), dated December 22, 2009. Plaintiff stated she was unclear about what happened, but had health issues at the time. During the conference, Plaintiff acknowledged that she postmarked the Complaint to the court June 9, 2010, which is more than 90 days after the date the Defendant's Notice became final. See ORS 305.280(2) (2007);McDowell v. Dept. of Rev., TC-MD No 050812C (Nov 28, 2005) (citing ORS 305.280(2) and holding that taxpayer's appeal filed three days after the statutory deadline must be dismissed). *Page 2 
No exceptions apply to extend the mandatory filing deadline. Because Plaintiff acknowledges that the Complaint was filed after the statutory deadline, the court grants Defendant's motion. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ____ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon November 3, 2010. The court filed and entered this Decisionon November 3, 2010.